Name: Commission Regulation (EEC) No 2206/88 of 22 July 1988 amending Regulation (EEC) No 1609/88 as regards the latest time of entry into storage for butter sold under Regulations (EEC) No 3143/85 and (EEC) No 570/88
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 195/60 Official Journal of the European Communities 23 . 7. 88 COMMISSION REGULATION (EEC) No 2206/88 of 22 July 1988 amending Regulation (EEC) No 1609/88 as regards the latest time of entry into storage for butter sold under Regulations (EEC) No 3143/85 and (EEC) No 570/88 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by" Regulation (EEC) No 1109/88 (2), and in particular Article 6 (7) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1609/88 is hereby replaced by the following : 'Article 1 The butter referred to in Article 1 ( 1 ) of Regulation (EEC) No 3143/85 must have been taken into storage before 1 January 1987 or between 1 June and 31 July 1987 where it has a fat content equal to or greater than 82 % and before 1 March 1987 where it has a fat content of less than 82% . The butter referred to in Article 1 of Regulation (EEC) No 570/88 must have been taken into storage before 1 January 1987 or between 1 June and 31 July 1987 where it has a fat content equal to or greater than 82% and before 1 March 1987 where it has a fat content of less than 82 % .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas, as provided for in Article 1 of Commission Regulation (EEC) No 3143/85 of 11 November 1985 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter (3), as last amended by Regulation (EEC) No 2097/88 (4), butter put up for sale must have entered storage before a date to be determined ; whereas the same procedure is to be followed for the sale of butter under the arrangements laid down by Commission Regulation (EEC) No 570/88 (*), as amended by Regulation (EEC) No 949/88 (6) ; whereas, in view of the level of butter stocks, the dates in Article 1 of Commission Regulation (EEC) No 1609/88 Q, which fixes the latest time of entry into storage of butter sold under Regulations (EEC) No 3143/85 and (EEC) No 570/88 , should be amended ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 110, 29 . 4. 1988 , p. 27. (3) OJ No L 298 , 12. 11 . 1985, p. 9 . (4) OJ No L 184, 15 . 7. 1988, p . 19 . 0 OJ No L 55, 1 . 3 . 1988 , p . 31 .Is) OJ No L 92, 9 . 4. 1988 , p. 43 . h OJ No L 143, 10 . 6 . 1988 , p . 23 .